DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner's Amendment
01.	This application is in condition for allowance except for the presence of claim(s) directed to inventions that are not eligible for rejoinder, the non-election of which is without traverse. 
Specifically, claims 1, 2, 4-12, and 21, directed to the elected invention GROUP I and Species are allowable. 
Claims 13-19 are directed to non-elected inventions, the non-election of which is without traverse (see, e.g., the 5/21/2021 Response). 
Claims 13-19 do not share linking genus/generic claim(s) with allowable 1, 2, 4-12. Therefore, claims 13-19 are not eligible for rejoinder. See, for example, See M.P.E.P. § 821.02. 
Accordingly, claims 13-19 are canceled by Examiner's Amendment. See M.P.E.P. § 821.02. 
Objections to the Drawings

The following is a quotation of 37 CFR §§ 1.83(a) and 1.83(c): 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
… 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
The following is a quotation of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they 
The box (layer?) surrounding metal layers 410 in FIG. 4D (and the corresponding boxes in FIGs. 4A, 4C, 4E-4N) lack reference lack reference characters and appear, at best, unidentified, let alone "adequately identified in the specification" as required by 37 CFR §§ 1.83(a) and 1.84(n). 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR §§ 1.83(a)  and 1.121(d)."
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements noted above. Failure to timely comply will result in ABANDONMENT of this application. THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
Examiner’s Statement of Reasons for Allowance
03.	Claims 1, 2, 4-12 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
1. A heterogeneous semiconductor structure, comprising: a first integrated circuit comprising a metal layer and a silicon substrate; a bonding layer on the first integrated circuit; and a second integrated circuit on the bonding layer and comprising a passive waveguide contacting the bonding layer, wherein the second integrated circuit comprises  cubic phase gallium nitride compounds as a major component,
as the underlined limitations are specifically structured, and as they are interrelated with each other. 
Although various prior art references (see, for example, Briere, Brueck, and Bayram) disclose several of the limitations in the claim 1, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claim 1, as these limitations are specifically structured and as they are interrelated with each other.
CONCLUSION
Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814